 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                                1:19-cv-00266-SKO (PC)

12                       Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                       THAT PLAINTIFF PROCEED ONLY ON
13            v.                                       CLAIM I AGAINST DEFENDANTS BARONA,
                                                       CAMARGO, MORROW, MUNOZ,
14    A. CAMARGO, et al.,                              RANDOLPH, AND SAUCEDO AND THAT
                                                       ALL OTHER CLAIMS AND DEFENDANTS
15                       Defendants.                   BE DISMISSED

16                                                     (Docs. 1, 9)

17                                                     14-DAY DEADLINE
18
                                                       Clerk of Court to Assign a District Judge
19

20

21          Plaintiff Kareem J. Howell is a prisoner proceeding pro se and in forma pauperis in this

22   civil rights action pursuant to 42 U.S.C. § 1983. On August 14, 2019, the Court issued a

23   screening order finding that Plaintiff stated cognizable claims for retaliation in Claim I of his

24   complaint, (Doc. 1), against Defendants A. Barona, A. Camargo, C. Morrow, C. Munoz, A.

25   Randolph, and D. Saucedo. (Doc. 9.) The Court found that the remainder of Plaintiff’s claims

26   were deficient. Id. The Court ordered Plaintiff to file a first amended complaint curing the

27   deficiencies or, in the alternative, to notify the Court that he wishes to proceed solely on the

28
 1   claims found cognizable. Id. The Court ordered Plaintiff to file his response within 21 days and

 2   indicated that failure to comply would result in a recommendation that this action proceed only on

 3   the claims found cognizable by the Court. Id.

 4            Although more than two months have passed, Plaintiff has failed to file an amended

 5   complaint or to otherwise respond to the Court’s order. Thus, this action should proceed solely on

 6   Plaintiff’s claims of retaliation against Defendants Barona, Camargo, Morrow, Munoz, Randolph, and

 7   Saucedo, as found cognizable in the Court’s screening order.

 8                                       RECOMMENDATIONS

 9            It is HEREBY RECOMMENDED that, based on the foregoing and for the reasons

10   stated in the August 14, 2019, screening order, Plaintiff be allowed to proceed solely on his

11   retaliation claims found cognizable in Claim I of his complaint against Defendants A. Barona, A.

12   Camargo, C. Morrow, C. Munoz, A. Randolph, and D. Saucedo, and that all other claims and

13   defendants be dismissed with prejudice. The Clerk of the Court is directed to randomly assign a

14   District Judge to this action.

15            These Findings and Recommendations will be submitted to the United States District

16   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

17   of the date of service of these Findings and Recommendations, Plaintiff may file written

18   objections with the Court. The document should be captioned, “Objections to Magistrate Judge’s

19   Findings and Recommendations.” Plaintiff’s failure to file objections within the specified time

20   may result in waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

21   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

22
     IT IS SO ORDERED.
23

24   Dated:     October 17, 2019                                 /s/   Sheila K. Oberto              .
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       2
